In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS
                                           No. 13-1000V
                                     Filed: February 22, 2016

* * * * * * * * * * * * * * * *                          UNPUBLISHED
THERESA HERREN, grandparent and             *
legal guardian of A.H., a minor,            *
                                            *            Special Master Hamilton-Fieldman
               Petitioner,                  *
                                            *            Joint Stipulation on Damages;
v.                                          *            Hepatitis A (“Hep A”) Vaccine;
                                            *            Varicella Vaccine; Guillain-Barré
SECRETARY OF HEALTH                         *            syndrome (“GBS”).
AND HUMAN SERVICES,                         *
                                            *
               Respondent.                  *
* * * * * * * * * * * * * * * *
Ronald Craig Homer, Conway, Homer & Chin-Caplan, P.C., Boston, MA, for Petitioner.
Heather Pearlman, United States Department of Justice, Washington, D.C., for Respondent.

                                           DECISION 1

        On December 17, 2013, David and Theresa Herren 2 filed a petition for compensation on
behalf of their granddaughter, A.H., pursuant to the National Vaccine Injury Compensation
Program. 3 42 U.S.C. §§ 300aa-1 to -34 (2006). Petitioner alleged that the administration of
Hepatitis A (“Hep A”) and Varicella vaccines on May 25, 2011 caused A.H. to suffer from
1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this decision on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116
Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). As provided by
Vaccine Rule 18(b), each party has 14 days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in
substance and is privileged or confidential; or (2) that includes medical files or similar files, the
disclosure of which would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule
18(b).
2
 The caption of Mr. and Mrs. Herren’s petition was subsequently amended to reflect Theresa
Herren (“Petitioner”) as the sole petitioner. See Order, filed March 11, 2015, at 1.
3
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-1 to -34 (2006) (Vaccine Act or the Act). All citations in this decision to
individual sections of the Vaccine Act are to 42 U.S.C.A. § 300aa.


                                                  1
Guillian-Barré syndrome (“GBS”).

        On February 19, 2016, the parties filed a stipulation in which they state that a decision
should be entered awarding compensation. Respondent denies that A.H.’s GBS or any other
injury was caused-in-fact by her May 25, 2011 varicella and Hep A vaccinations, and further
denies that A.H. experienced residual effects of this injury for more than six months. However,
the parties agree to the joint stipulation, attached hereto as Appendix A. The undersigned finds
the stipulation reasonable and adopts it as the decision of the Court in awarding damages, on the
terms set forth therein.

       The parties stipulate that Petitioner shall receive the following compensation:

       a. A lump sum payment of $418.61, representing compensation for full satisfaction
          of the State of Kentucky Medicaid lien, in the form of a check payable jointly to
          Petitioner and:

               Humana CareSource
               230 N. Main Street
               Dayton, Ohio 45402
               Attn: Legal Department

           Petitioner agrees to endorse this payment to Humana CareSource; and

       b. A lump sum payment of $75,000.00, in the form of a check payable to Petitioner,
          Theresa Herren, as guardian/ conservator of A.H.’s estate. 42 U.S.C. § 300aa-
          15(a)(1)(B). This amount represents compensation for all damages that would
          be available under 42 U.S.C. § 300aa-15(a).

       Stipulation ¶ 8.

       The undersigned approves the requested amount for Petitioner’s compensation.
Accordingly, an award should be made consistent with the stipulation.

         In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court SHALL ENTER JUDGMENT in accordance with the terms of the parties’
stipulation. 4

       IT IS SO ORDERED.

                                             s/ Lisa Hamilton-Fieldman
                                             Lisa Hamilton-Fieldman
                                             Special Master

4
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.


                                                2
Case 1:13-vv-01000-UNJ Document 39 Filed 02/19/16 Page 1 of 6
Case 1:13-vv-01000-UNJ Document 39 Filed 02/19/16 Page 2 of 6
Case 1:13-vv-01000-UNJ Document 39 Filed 02/19/16 Page 3 of 6
Case 1:13-vv-01000-UNJ Document 39 Filed 02/19/16 Page 4 of 6
Case 1:13-vv-01000-UNJ Document 39 Filed 02/19/16 Page 5 of 6
Case 1:13-vv-01000-UNJ Document 39 Filed 02/19/16 Page 6 of 6